In an action against defendant as an indorser or guarantor upon a promissory note made by a corporation for money loaned to it by plaintiff, in which defendant had executed a formal confession of judgment evidencing his liability, and in which judgment was thereafter entered against him upon his confession, he appeals from an order of the City Court of the City of Yonkers, dated September 2, 1960, denying his motion to vacate the judgment on the ground that plaintiff had obtained the confession by fraud; such denial being without prejudice, however, to a plenary action to vacate the judgment. On this appeal defendant, relying on section 541 of the Civil Practice Act, contends only that his confession is void because the statement in support thereof is incorrect and does not reflect the proper amounts involved in the transaction. Order affirmed, without costs. Defendant may not avoid his confession for inaccuracy. “ Section 541 of the Civil Practice Act is intended only to protect creditors of a defendant from judgments entered on confession by collusion’’ (Magalhaes v. Magalhaes, 254 App. Div. 880, 881). Ughetta, Acting P, J., Kleinfeid, Christ, Pette and Brennan, JJ., concur.